Citation Nr: 0123223	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  99-06 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than August 30, 
2000, for special monthly pension based on the need for aid 
and attendance of another person.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1974 to June 1975.

An October 1998 RO rating decision denied entitlement to 
special monthly pension based on the need for aid and 
attendance of another person or at the housebound rate.  The 
veteran appealed that decision.

An April 2001 RO rating decision granted special monthly 
pension based on the need for aid and attendance of another 
person, effective from August 30, 2000.  In May 2001, the 
veteran notified the RO that he disagreed with the effective 
date assigned for the special monthly pension based on the 
need for aid and attendance of another person.  A May 2001 RO 
rating decision determined that the effective date assigned 
for that benefit was correct, and the case was subsequently 
sent to the Board for consideration of the issue listed on 
the first page of this decision.

In a letter dated July 10, 2001, then veteran suggests that 
he incurred additional disabilities due to head trauma during 
a VA hospitalization.  The RO should determine whether this 
was intended as a claim for benefits under 38 U.S.C.A. 
§ 1151, and thereafter proceed accordingly.


FINDINGS OF FACT

1.  An April 1996 RO rating decision determined that the 
veteran was permanently and totally disabled for pension 
purposes.

2.  On August 19, 1998, the veteran submitted a claim for 
additional monthly pension.

3.  The report of his VA examination in August 2000 showed 
that he required the daily personal health care service of a 
skilled provider without which he would require hospital, 
nursing home or other institutional care.

4.  It is factually ascertainable from the evidence of record 
that the veteran needed aid and attendance of another person 
to protect him from the hazards of daily living from the date 
of receipt of a private medical report on July 23, 1999.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need of aid and attendance of another person from the 
earlier effective date of July 23, 1999, are met.  
38 U.S.C.A. §§ 1502, 1521, 5107, 5110 (West 1991, Supp. 2000 
& Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1974 and June 
1975.

An April 1996 RO rating decision determined that the veteran 
was permanently and totally disabled for pension purposes.  
The effective date of this determination was from November 
1995.

On August 18, 1998, the veteran submitted a claim for 
additional pension benefits.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from 1997 to 
2000.  The more salient medical reports with regard to the 
claim being considered in this decision are discussed in the 
following paragraphs.

A VA medical report shows that the veteran was seen on 
September 2, 1998, for complaints of feeling something was 
crawling on his legs.  He also complained of pain occurring 
sometimes in the tips of his toes and of ear itching.  On 
neurological evaluation, he was oriented in 3 spheres, and 
sensation was intact except for the cranial nerve on the 
right that had decreased sensation.  The cranial nerve was 
otherwise intact, sensation of the feet was intact, including 
proprioception, and strength was intact.  The assessments 
were peripheral neuropathy, possibly due to treatment, but 
most likely due to HIV (human immunodeficiency virus); 
hypertension with renal issues; and no significant ear 
pathology.

The veteran underwent a VA neurological evaluation on 
September 24, 1998.  There was decreased face sensation on 
the right, decreased sensation on the right upper extremity 
to pin prick and on both lower extremities, right worse than 
left, and decreased perception of temperature and vibration.  
There were no motor abnormalities.  Deep tendon reflexes were 
brisker on the right than left.  The impression was 
polyneuropathy due to HIV and side effects of HIV 
medications.  It was noted that the veteran could also have a 
myopathy from medication that could contribute to cramping.  
It was noted that his condition was chronic and could worsen 
with time.  It was noted that an old MRI (magnetic resonance 
imaging) study of the brain showed a lesion in the right 
centrum semiovale.

The veteran underwent a VA medical examination on September 
24, 1998, in order to determine his need for aid and 
attendance of another person and to determine whether he was 
housebound.  The examiner noted that the veteran had no 
functional disorders that would preclude him from engaging in 
all the normal activities of daily living.  The examiner 
noted that the neurologist who saw the veteran on this date 
reported finding no neurological abnormalities of functional 
significance.  The diagnoses were HIV infection, and need for 
aid and attendance or housebound status not found.

On July 23, 1999, the veteran submitted correspondence in 
which he reported that his health was worsening due to HIV 
complications.  He reported that he had renal failure, 
failing liver, high blood pressure, toxins due to 
medications, severe leg cramping and nerve damage to the 
lower extremities, psychological distress, and low 
concentration.  He reported that he had to have food 
delivered to his house daily and that his sister paid someone 
to take out his trash, do laundry, and clean his apartment.  

A private medical report was received on July 23, 1999, with 
the veteran's correspondence.  The signatory, a medical 
doctor, reported that the veteran required a live-in 
assistant to help with his various medical needs.

A VA medical document shows that the veteran had a telephone 
contact with a hospital representative in June 1999.  He 
complained of leakage onto anus, but not enough to stain his 
shorts.  The possibility of decreased sphincter tone was 
noted.

A VA report of the veteran's outpatient treatment in July 
1999 notes his complaints of leg spasms and stool smears.  
The impression was that the veteran was clinically stable and 
that his condition remained about the same with possible 
stool leakage from decreased sphincter tone from medication.

A VA medical report of the veteran's outpatient treatment in 
March 2000 notes that his creatinine had increased from 1.9 
to 4.3 in the last 8 months.  This worsening of kidney 
function was noted to be likely due to a combination of 
factors including his hypertension, HIV medications, and/or 
Lisinopril.  It was recommended that he stop the Lisinopril 
and HIV medications for now.  He was advised to take 
Kayexalate on this date and the following day, and to have 
his blood drawn.  It was noted that his urine would be spot 
checked, and if the creatine returned to normal, he could 
resume his medications.  It was noted that he would be seen 
in the renal clinic for his chronic renal failure.

A VA medical report of the veteran's outpatient treatment in 
April 2000 notes that he had chronic renal insufficiency that 
was progressing likely from HIVAN, that he would need to 
change his blood pressure medication to Cardizem, that he 
needed to have his Ca/Phos checked, and that he would need 
referral to the vascular clinic for arteriovenous fistula.  
He was advised to return to the renal clinic in 3 weeks.

The veteran underwent a VA medical examination in May 2000 to 
determine his need for the aid and attendance of another 
person and to determine whether he was housebound.  There was 
decreased pin prick sensation in a stocking distribution with 
evidence of mild spasms of muscles of the legs.  Ankle 
reflexes were absent.  Deep knee bend reflexes were present.  
There was a red ruborous tone on his skin.  He was anicteric.  
The diagnostic impression was HIV.  The examiner opined that 
the veteran showed evidence of chronic fatigue and a moderate 
degree of peripheral neuropathy secondary to the HIV.  It was 
noted that the veteran would benefit from one to 2 hours of 
home health aid a day, particularly in doing activities such 
as laundering and cleaning, and perhaps even cooking some 
meals.  The opinions were based upon the severity of the 
peripheral neuropathy compounded by the chronic fatigue that 
accompanied persons with HIV.

The veteran underwent a VA medical examination in August 2000 
to determine his need for the aid and attendance of another 
person and to determine whether he was housebound.  It was 
noted that he had left side weakness from right 
frontoparietal bleed.  It was noted that he could do no heavy 
lifting and needed a walker for assistance.  It was noted 
that the veteran was unable to walk without the assistance of 
another person and that he needed hemodialysis 3 times a 
week.  The examiner concluded that the veteran required the 
daily personal health care of a skilled provider without 
which he would require hospital, nursing care or other 
institutional care.

The VA medical reports show that the veteran received 
continuous treatment for HIV and its complications in 1999 
and 2000, including a period of hospitalization from July to 
September 2000.  The discharge diagnoses in September 2000 
were bacteremia; end-stage renal disease on hemodialysis; HIV 
infection; and positive hepatitis B surface antigen, 
hepatitis B core antigen, and hepatitis C antibody.

In various documents submitted in conjunction with this 
appeal, the veteran and his representative assert that his 
entitlement to special monthly pension based on need of aid 
and attendance of another person should be effective from 
August 1998, the date of his claim for this benefit, and/or 
July 1999, the date the HIV and its complications worsened.


B.  Legal Analysis

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for an effective date earlier than August 30, 
2000, for special monthly pension based on need for aid and 
attendance of another person.  He has been provided with VA 
medical examinations to determine the severity of his 
disabilities and he and his representative have been provided 
with a statement of the case and supplemental statement of 
the case that discusses the pertinent evidence, and the laws 
and regulations related to the his claim, that essentially 
notifies them of the evidence needed by the veteran to 
prevail on the claim.  While the statement of the case and 
supplemental statement of the case sent to the veteran and 
his representative do not discuss the law and regulations 
regarding effective dates of claims for special monthly 
pension, a review of the record shows that their arguments on 
this matter reveal familiarity with the applicable statutory 
and regulatory criteria concerning the claim being discussed 
in this appeal.  The Board has also granted essentially most 
of the requested benefits in this decision.

The RO also sent the veteran a letter in June 2001 advising 
him of the evidence needed to substantiate his claim and 
offering to assist him in the obtaining any relevant 
evidence.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  For the reasons 
noted in this and the above paragraphs, the Board finds that 
the veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claim and that 
there is no prejudice to him by appellate consideration of 
the claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claim as required by the VCAA, for 
issuance of another supplemental statement of the case with 
the statutory and regulatory provisions concerning effective 
dates for claims for special monthly pension or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d).  The law and regulations provide that, 
for pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) a 
patient in a nursing home on account of mental or physical 
incapacity or, (2) helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b),(c).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  Inability of claimant to dress 
or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The effective date of an award of aid and attendance or 
housebound benefits shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  When an award of 
pension based on original or reopened award is effective for 
a period prior to the date of receipt of claim, any 
additional pension for aid and attendance or housebound 
status shall also be awarded for any part of the award's 
retroactive period for which entitlement to the additional 
benefit is established.  38 U.S.C.A. § 5110(b)(1), (3); 
38 C.F.R. § 3.401(a).

In this case, the veteran submitted a claim for additional 
monthly pension in August 1998.  In September 1998, he 
underwent a VA medical examination to determine his need for 
aid and attendance of another person and/or whether he was 
housebound, and a VA neurological examination.  The examiner 
who performed the first noted examination opined that the 
veteran had no functional disorders that would preclude him 
from engaging in all the normal activities of daily living 
and reported that the neurologist who saw the veteran found 
no neurological abnormalities of functional significance.  
The reports of these examinations and the other evidence then 
of record clearly show that the veteran was not entitled to 
special monthly pension based on the need of aid and 
assistance of another person in September 1998.

The medical evidence received after September 1998 includes a 
private medical report received on July 23, 1999, in which 
the signatory, a medical doctor, reported the veteran 
required a live-in assistant to help with his various medical 
needs.  In correspondence received from the veteran on that 
date, he reported worsening complications from HIV, that he 
had food delivered to his house daily, and that his sister 
had hired another person to perform the veteran's laundry, 
take out his trash, and to clean his apartment.  VA medical 
reports of his treatment around July 1999 do not show that 
the veteran needed aid and attendance of another person, but 
VA medical reports do reveal that his HIV and complications 
thereof required continuous treatment and were worsening.  At 
a VA medical examination in May 2000 to determine his need 
for aid and attendance of another person, the examiner noted 
that the veteran would benefit from one to 2 hours of home 
health aid a day, particularly in doing activities such as 
laundering and cleaning, and perhaps even cooking some meals 
based upon the severity of the peripheral neuropathy 
compounded by chronic fatigue that accompanied his HIV.  The 
veteran underwent another VA medical examination in August 
2000 to determine his need for aid and attendance of another 
person and the examiner concluded that the veteran required 
the daily personal health care of a skilled provider without 
which he would require hospital, nursing care or other 
institutional care.

The April 2001 RO rating decision determined that the veteran 
needed aid and attendance of another person to protect him 
from the hazards of daily living and found him entitled to 
special monthly pension based on the need of aid and 
attendance of another person, effective from August 2000 
based on the findings in the report of his VA medical 
examination in that month.  The overall evidence, however, 
including the report of his VA medical examination in May 
2000, indicates that he needed the aid and attendance of 
another person to protect him from the hazards of daily 
living prior to August 2000.  Although, the overall evidence 
leaves the Board uncertain as to the exact date when the 
veteran's HIV and its complications worsened to the extent 
that he required aid and attendance of another person.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran required aid and attendance of another person to 
protect him from the hazards of daily living on July 23, 
1999, the date of receipt of the private medical report 
showing his need for this assistance.  Under the 
circumstances, the veteran prevails on his claim for an 
earlier effective date of July 23, 1999, for special monthly 
pension based on need of aid and attendance of another person 
with the application of the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence is against the 
claim for an effective date earlier than July 23, 1999, for 
entitlement to special monthly pension based on need of aid 
and attendance of another person.



ORDER

An effective date of July 23, 1999, for the entitlement to 
special monthly pension based on need of aid and attendance 
of another person is granted, subject to the regulations 
applicable to the payment of monetary benefits.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

